By the Court,

Nelson, C. J.
The ruling at the circuit was [ *384 ] clearly erroneous. The plaintiff was entitled only to *the damages actually sustained in consequence of the attachment, and nothing more. The condition of the bond carries the remedy no farther, according to its terms. '
The ground of the recovery, is not that the proceedings have been irregular and void on the part of plaintiff in the attachment, but that' he has failed to recover a judgment. So far as respects the remedy in this form, it is wholly immaterial whether they be regular or not. The breach has no necessary connection with the fact.
The measure of damages, therefore, in trover or trespass, as in the case of an illegal levy, was improperly applied. Upon the facts in this case, I do not see that the plaintiff was entitled to anything more than nominal damages.
New trial granted.